RESOLUCIÓN
Habiendo transcurrido el término de suspensión de Santiago Martínez Miranda del ejercicio de la abogacía, decretado mediante Opinión Per Curiam y Sentencia de 17 de septiembre de 2003, y en vista de que la Oficina de Inspección de Notarías nos ha informado que Santiago Martínez Miranda ha subsanado las deficiencias señaladas por esa oficina, se ordena su reinstalación al ejercicio de la abogacía y de la notaría, efectiva a partir de la notificación de la presente resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo